 1                                                         J S -6
 2
 3
4
 5
 6
 7
 8                   UNITED STATES DISTRICT COURT
 9            FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   ALVIN JOSEPH GARCES,           Case No. 5:21-cv-00189-JWH-SPx
12             Plaintiff,
                                    JUDGMENT
13       v.
14   SENTINEL INSURANCE
       COMPANY, LTD, dba THE
15     HARTFORD; and
     DOES 1 TO 100,
16
               Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
 1         In accordance with the Order filed concurrently herewith, and pursuant to
 2   Rule 58 of the Federal Rules of Civil Procedure, IT IS HEREBY ORDERED,
 3   ADJUDGED, AND DECREED that judgment is entered as follows:
4          1.    This Court has jurisdiction over the above-captioned action
 5   pursuant to 28 U.S.C. § 1332.
 6         2.    Judgment in this action is entered in FAVOR of Defendant
 7   Sentinel Insurance Company, Ltd. and AGAINST Plaintiff Alvin Joseph
 8   Garces.
 9         3.    Fictitiously named Defendants Does 1 to 100 are DISMISSED.
10         4.    Plaintiff Alvin Joseph Garces shall recover nothing on his
11   Complaint, and this action is DISMISSED on the merits.
12         5.    To the extent that any party requests any other form of relief, such
13   request is DENIED.
14         IT IS SO ORDERED.
15
16   Dated: May 18, 2021
                                           John W. Holcomb
17                                         UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                           -2-
